Order affirmed, without costs. Memorandum: As the law existed at the time the appellant committed the crime of attempting to escape from prison, after a previous felony, the seven-year sentence was a proper one. (Penal Law, §§ 1695, 1935, and 1941.) Attempt to escape is named a felony under the Penal Law and not an “ attempt to commit a crime ” within the meaning of section 261 of the Penal Law. We find no error in respect to the other points raised by relator. (People ex rel. Labicki v. Brophy, 250 App. Div. 831; People ex rel. Kammerer v. Brophy, 255 id. 821.) All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.